 In the Matter of WEsTOLox,DIVISION OF GENERAL TIME INSTRUMENTSCORPORATION,EMPLoYERandLODGENo.1629,INTERNATIONALASSOCIATION OF MACHINISTS, PETITIONERCase No. 13-RC-403.-Decided March 17, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held on November 17, 1948,before a hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, Lodge No. 1629, International Association ofMachinists, is a labor organization claiming to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit consisting of all time-keepers at the Employer's Peru, Illinois, plant.The Employer con-tends that the duties of the timekeepers are so integrated with theduties of its other clerical employees that a unit composed solely oftimekeepers is inappropriate.Since 1943, following Board elections,WestcloxWorkers LocalUnion No. 12573, District 50, United Mine Workers of America, here-in called District 50, has represented most of the Employer's produc-tion and maintenance employees, and the Petitioner has represented*Chairman Herzog and Members Reynolds and Gray.82 N. L.R. B., No. 22.198 WESTCLOX199the Employer's toolroom employees, In 1944, pursuant to a petitionfiled by District 50, the Board directed an election among the Em-ployer's timekeepers, but no bargaining representative was selected.The Petitioner now seeks to represent the same unit of timekeeperswhich the Board found appropriate in 1944.The record reveals that the Employer's 23 timekeepers are part ofits labor department, which consists of approximately 49 employees.They work in "cages" which are located throughout the various pro-duction departments, and, from records compiled from job tickets,they compute the earnings of each employee, including standardhourly rates, overtime pay, incentive pay, and piecework pay.Theirimmediate supervisor is the head timekeeper who visits each "cage"several times daily, but they are also under the general supervision ofthe head of the labor department who has the ultimate authority tohire, discharge, promote, and discipline all employees in that depart-ment.The timekeepers are the only members of the labor departmentwho work in the plant proper, although many of the Employer's otherclerical employees work regularly in the production departmentscompiling reports similar to those prepared by the timekeepers.In its earlier Decision,' the Board based its unit finding principallyupon the fact that District 50 had confined its organizational activityamong the Employer's clerical employees to timekeepers.Since thatDecision, the Act has been amended 2 to provide that the extent towhich employees have organized shall not be controlling in determin-ing the appropriateness of a bargaining unit.Moreover, the Board inrecent cases has held that timekeepers, together with other plantclerical employees, belong in the same unit with production and main-tenance workers.8In the present case, District 50 is not seeking to represent the time-keepers, nor could it, for it has not complied with the filing require-ments of Section 9 (f), (g), and (h) of the amended Act.Althoughwe are reluctant, therefore, to dismiss the present petition and thusdeny the timekeepers an opportunity to select a bargaining represent-ative at the present time, we feel constrained to do so.As the time-keepers constitute only a segment of the Employer's clerical em-ployees, none of whom appear to be currently represented, we believethat to grant them a separate unit would require that we give control-ling effect to the extent of the Petitioner's organization among suchplant clerical employees, just as in our earlier decision,* we gave con-'Westcioa Division,General Time Instruments Corporation,57 N. L.B. B. 297.2 Section 9 (c) (5).8H. g.,Matter of Chrysler Corporation,76 N. L.B. B. 55,and cases cited therein.4 See footnote 1, supra. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrolling effect to the extent of organization of District 50 among theEmployer's office and clerical employees.In view of the foregoing, we conclude that a separate unit of theEmployer's timekeepers is not appropriate for the purposes of collec-tive bargaining.We shall therefore dismiss the petition.ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.